Name: Decision (EU, Euratom) 2018/1322 of the European Parliament of 18 April 2018 on the closure of the accounts of the general budget of the European Union for the financial year 2016, Section III Ã¢  Commission
 Type: Decision
 Subject Matter: accounting;  EU institutions and European civil service;  EU finance;  budget
 Date Published: 2018-10-03

 3.10.2018 EN Official Journal of the European Union L 248/115 DECISION (EU, EURATOM) 2018/1322 OF THE EUROPEAN PARLIAMENT of 18 April 2018 on the closure of the accounts of the general budget of the European Union for the financial year 2016, Section III  Commission THE EUROPEAN PARLIAMENT,  having regard to the general budget of the European Union for the financial year 2016 (1),  having regard to the consolidated annual accounts of the European Union for the financial year 2016 (COM(2017) 365  C8-0247/2017) (2),  having regard to the Commissions report on the follow-up to the discharge for the 2015 financial year (COM(2017) 379),  having regard to the Commission's 2016 Annual Management and Performance Report for the EU Budget (COM(2017) 351),  having regard to the Commissions annual report to the discharge authority on internal audits carried out in 2016 (COM(2017) 497), and to the accompanying Commission staff working document (SWD(2017) 306),  having regard to the Court of Auditors annual report on the implementation of the budget for the financial year 2016, together with the institutions replies (3), and to the Court of Auditors special reports,  having regard to the statement of assurance (4) as to the reliability of the accounts and the legality and regularity of the underlying transactions provided by the Court of Auditors for the financial year 2016, pursuant to Article 287 of the Treaty on the Functioning of the European Union,  having regard to the Councils recommendation of 20 February 2018 on discharge to be given to the Commission in respect of the implementation of the budget for the financial year 2016 (05940/2018  C8-0042/2018),  having regard to the Councils recommendation of 20 February 2018 on discharge to be given to the executive agencies in respect of the implementation of the budget for the financial year 2016 (05942/2018  C8-0043/2018),  having regard to Articles 317, 318 and 319 of the Treaty on the Functioning of the European Union,  having regard to Article 106a of the Treaty establishing the European Atomic Energy Community,  having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (5) and in particular Articles 62, 164, 165 and 166 thereof,  having regard to Council Regulation (EC) No 58/2003 of 19 December 2002 laying down the statute for executive agencies to be entrusted with certain tasks in the management of Community programmes (6), and in particular Article 14(2) and (3) thereof,  having regard to Rule 93 of and Annex IV to its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and and the opinions of the other committees concerned (A8-0137/2018), 1. Approves the closure of the accounts of the general budget of the European Union for the financial year 2016; 2. Sets out its observations in the resolution forming an integral part of the decisions on discharge in respect of the implementation of the general budget of the European Union for the financial year 2016, Section III  Commission and executive agencies, and in its resolution of 18 April 2018 on the Court of Auditors special reports in the context of the Commission discharge for the financial year 2016 (7); 3. Instructs its President to forward this decision to the Council, the Commission and the Court of Auditors, and to the national parliaments and the national and regional audit institutions of the Member States, and to arrange for its publication in the Official Journal of the European Union (L series). The President Antonio TAJANI The Secretary-General Klaus WELLE (1) OJ L 48, 24.2.2016. (2) OJ C 323, 28.9.2017, p. 1. (3) OJ C 322, 28.9.2017, p. 1. (4) OJ C 322, 28.9.2017, p. 10. (5) OJ L 298, 26.10.2012, p. 1. (6) OJ L 11, 16.1.2003, p. 1. (7) Texts adopted, P8_TA(2018)0122 (see page 71 of this Official Journal).